Citation Nr: 1203162	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is manifested by depression, anger, guilt, intrusive recollections, sleeping disturbance with nightmares, flashbacks, anxiety, irritability, hypervigilance, hyperarousal, exaggerated startle response, forgetfulness, difficulty with concentration, impaired attention, social isolation, lack of interest and motivation, suicidal ideation, and avoidance behaviors.  Objectively, the Veteran was neatly dressed with appropriate hygiene, fully oriented, generally cooperative, and with good eye contact.  He exhibited depressed or anxious mood, congruent or full affect, normal and logical speech, linear thought process, and thought content without any delusion, or hallucination.

2.  The evidence of record demonstrates that the Veteran's service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2007 and May 2008 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's May 2008 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained VA psychiatric examinations to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected PTSD, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Board realizes that the last VA examination was conducted over two years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  In any event, the Veteran has neither advanced an argument that any of the VA examination of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In May 2007, the Veteran claimed that he had been attending counseling sessions and seeing VA psychiatrists for continuing intrusive thoughts, flashbacks, nightmares, sleep disturbances and anger.  He stated that he felt completely alone and depressed.

In a May 2007 written statement, the Veteran's wife reported that the Veteran was very hypervigilant, did not associate with anybody including family members, was very uncomfortable if his back was not against the wall in public places, had constant nightmares and often woke up startled and in sweat, was very depressed, had a lot of anger and guilt, had memory loss.  The Veteran always made sure that the house was locked at night, and did not like crowds.

A May 2007 VA neuropsychology consultation report stated that the Veteran was referred for assessment of memory.  The Veteran and his wife reported symptoms of losing track of his thoughts in mid-sentence, forgetting which vehicle he drove, forgetting past events and poor word finding.  They also reported a long history of anger problems and isolation from others.  Psychiatric history included PTSD and depression per record.  The Veteran endorsed ongoing symptoms of anger dyscontrol, depression and concentration problems.  He also reported passive suicidal thoughts with no plan or intent.  As for employment history, the Veteran was retired five years previously from the mining industry.  He was a truck driver and supervisor for an open pit copper mine and was offered an early retirement.  After retirement, the Veteran tried to run a yard work business but got too overwhelmed.  His wife stated that the Veteran was a workaholic but that now he did "nothing."  The Veteran was married with two children.  He was a high school graduate.  On behavioral observations, the Veteran was pleasant, alert and cooperative.  He was neatly groomed, with good hygiene.  His speech was articulate but with word-finding difficulties.  His affect was full in range but predominantly congruent with an anxious mood.  He was tearful when discussing family and friends issues.  The VA psychologist stated that the Veteran's neuropsychological profile was normal overall.  Premorbid intellectual abilities were shown in the low average range, at best; most scores were commensurate with premorbid abilities, except for mild impairment in attention and verbal learning.  The profile of impaired attention and learning but with good memory retention and mental speed was consistent with PTSD.  The DSM-IV diagnoses were PTSD and depression, and a global assessment functioning (GAF) score of 59 was noted.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

The Veteran was afforded a VA examination in June 2007.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported chronic sleep disturbance and night sweats with troubling dreams or nightmares of his combat experience in Vietnam, occurring on a regular basis.  He also reported a history of emotional dysregulation, involving feelings of anger, depression, guilt and failure.  He had been troubled by preoccupying thoughts of Vietnam, which had increased since the advent of the Iraq War.  He reported hypervigilance, exaggerated startle response and social isolation aside from being with family and former Vietnam veterans that he saw at the local Vet Center.  He also reported difficulty with concentration and short-term memory, and impatience with day-to-day tasks and activities.  It was noted that the Veteran's reported symptoms were of generally moderate severity; that the frequency varied but was typically on a daily to weekly basis; and that duration might be from several minutes to several hours depending on the symptom.  The Veteran attended a local Vet Center and group therapy sessions every two weeks.  He took medication for depression, anxiety and sleep disorder.  As for employment, the Veteran reported that he had been retired from his job as a truck driver at a copper mine since 2000.  He reported that he used to be a workaholic but found that it was becoming more stressful, particularly with regard to dealing with supervisors and coworkers.  He felt that he could not go on and decided to retire after 30 years of employment at the mine.  He did not report having lost any significant amount of work time due to his psychiatric condition.  With regard to marital and family relationships, the Veteran lived with his first wife to whom he had been married for over 30 years.  They had two adult children.  He reported that his relationship with his wife and children was good.  He had brothers and sisters but had little contact with them due to his emotional condition.  The Veteran reported having few friends aside from the Vietnam veterans that he saw at the Vet Center.  He worked on his car from time to time; however, he got impatient and could not do the work for long periods of time.  He had historical problem with anger and aggressiveness which resulted in problems in his marital and work relationships, as well as in other interpersonal encounters.  He denied any history of suicidal ideation, gestures or attempts.  The examiner found that the Veteran had been functioning fairly to marginally in areas, such as self-care, family functioning, physical health, social interacting and recreational pursuits in the recent past.

On mental status examination, the Veteran's thought process and communication skills appeared to be within normal limits.  He denied having any symptoms of delusions or hallucinations, and none were apparent during the clinical interview.  The Veteran was cooperative and maintained good eye contact with no apparent inappropriate behavior.  He denied any current suicidal or homicidal ideation, plan or intent although he reported that he sometimes had temporal thoughts about whether he "can go on."  He appeared to be able to maintain personal hygiene and basic activities of daily living.  He was fully oriented.  His short- and long- term memory appeared to be without gross deficits although he reported frequent inattention and some mild short term memory forgetfulness in areas of routine day-to-day functioning, which were noted to have mild impact on social or occupational functioning.  He did not report any history of obsessive or ritualistic behaviors, and none were apparent during the interview.  His speech was normal, logical and well oriented.  He did not report any history of anxiety consistent with panic disorder.  The Veteran presented a dysphoric and somewhat anxious mood, with congruent affect.  He reported that anger was typically his most severe symptom but he also felt depressed and anxious at times.  He manifested mild anxiety during the evaluation, which was noted to have moderate impact on social or occupational functioning.  He did not display any unusual impulse control problems but described "road rage" in the past, which was noted to have moderate impact on social or occupational functioning.  He also reported chronic sleep disturbance for many years and occasional nightmares of combat, which were noted to have moderate impact on social or occupational functioning.  The diagnosis was chronic PTSD, and a GAF score of 65 was listed.  The examiner noted that the Veteran was competent as he appeared to be fully capable of managing his own personal finances.  

VA psychiatry counseling therapy notes, dated from August 2007 to July 2009, show that the Veteran participated in individual and group therapy sessions for PTSD symptoms, particularly with anger problems. 

An August 2007 VA psychiatry report reflects that the Veteran was seen for symptoms of subjective depression and anger.  The Veteran was concerned about his anger but seemed to be controlling it better.  He was sleeping better, had nightmares about once a week and moved around in his sleep.  He lived with his wife; did household projects; and took care of his mother.  Objectively, he was fully oriented and very neatly dressed, with appropriate hygiene.  His behavior was appropriate and his mood appeared mildly depressed.  He showed linear thought process and unremarkable thought content and speech.  The assessment was delayed chronic PTSD, and a GAF score of 50 was listed.  

In a November 2007 VA psychiatry note, the Veteran was seen for subjective depression and anger.  He was doing fairly well but was not occupying his time adequately.  He lived with his wife; did household projects; and took care of his mother.  Objectively, he was fully oriented and very neatly dressed, with appropriate hygiene.  His behavior was appropriate and his mood appeared mildly depressed.  He showed linear thought process and unremarkable thought content and speech.  The assessment was delayed chronic PTSD, and a GAF score of 50 was listed.  

In a February 2008 VA psychiatry note, the Veteran was seen for subjective depression and anger.  He related that he was caring for his granddaughter for about three times a week.  He still had trouble with anger outbursts and tended to ruminate and obsess about killing innocent people in Vietnam.  He lived with his wife; did household projects; and took care of his granddaughter.  Objectively, he was fully oriented and very neatly dressed, with appropriate hygiene.  His behavior was appropriate and his mood appeared mildly depressed.  He showed linear thought process and unremarkable thought content and speech.  The assessment was delayed chronic PTSD, and a GAF score of 50 was listed.  

In a June 2008 VA psychiatry note, the Veteran was seen for subjective depression and anger.  He reported that his sleep was improved.  He continued to have trouble with anger outbursts and tended to ruminate and obsess about killing innocent people in Vietnam.  He lived with his wife; did household projects; and took care of his granddaughter.  Objectively, he was fully oriented and very neatly dressed, with appropriate hygiene.  His behavior was appropriate and his mood appeared mildly depressed.  He showed linear thought process and unremarkable thought content and speech.  The assessment was delayed chronic PTSD, and a GAF score of 50 was listed.

A January 2009 Vet Center report stated that the Veteran was initially seen in March 2004 with complaints of anxiety and personal issues with considerable depression relative to his Vietnam experience.  The Veteran frequently reported nervousness and insecurity with himself, with a history of reporting marital/relationship difficulties, and a high degree of insomnia.  He reported anger management problems, intrusive thoughts and memories of his Vietnam experience, memory problems, hyperarousal, avoidance, and frequent anxiety attacks that increased in the previous year.  He kept things to himself, had become a loner, and isolated and alienated himself from others.  The diagnostic impression was PTSD.  It was noted that the Veteran's condition fluctuated; however, presently his anxiety and depression had increased.  

At his January 2009 RO hearing, the Veteran reported severe depression, nightmares, anxiety attacks, anger, suicidal ideation and forgetfulness.  His wife stated that the Veteran would go days without talking to her due to his anger problems. 

The Veteran underwent a June 2009 VA psychiatric examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran was married with two children and five grandchildren; he saw them once a week.  He went to church.  Objectively, the Veteran was clean and casually dressed.  He was restless, tense, hostile and guarded.  His speech was pressured; mood was labile; and affect was full.  He exhibited intact attention; orientation to person, time and place; paucity of ideas; suicidal ideation; average intelligence; and normal memory.  He did not understand the outcome of his behaviors although he understood that he had a problem.  He reported waking up from distressing dreams once a week in a state of anxiety.  He was always on guard.  He denied obsessive/ritualistic behavior.  He related that most social situations resulted in feelings of anxiety.  He had a blackout experience at an air show when a plane flew over; he ran and hid not being conscious of where he was until he calmed down.  He reported having thoughts of death; however, he denied any plan or intent due to religious beliefs.  He denied homicidal ideation.  He stated that in his social anxiety he had often gotten into physical altercations from accidental physical contact, such as someone bumping into him in a crowd.  It was noted that he was able to maintain minimum personal hygiene and that he had no problem with daily living activities.  

The Veteran reported chronic and severe PTSD symptoms of persistent re-experiencing of the trauma; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and persistent symptoms of increased arousal, to include difficulty falling or staying asleep, irritability, anger outbursts and exaggerated startle response.  The Veteran stated that he rarely had a good night's sleep; that he did not deserve to have his family love him; and that he was in a depressed mood most days, with weekly suicidal ideation.  He was found competent for VA purposes.  As to employment history, the Veteran reported that he used to work as a truck driver but that he was offered an early retirement or to be laid off due to behaviors related to his PTSD.  He related that he was forced to take on a supervisory position and that the increased social contact caused increase in his symptoms.  The diagnosis was PTSD.  The examiner assigned a GAF score of 38 and noted that the Veteran reported an isolated life although he lived with his wife, and that he had frequent suicidal thoughts.  The examiner stated that the Veteran had a significantly diminished interest in activities and detachment from others.  To that effect, it was noted that the Veteran worked extended hours and spent limited time with his family while he was working.  Since his retirement, he had an increasingly difficult time getting along with his family.  The examiner found that there was total occupational and social impairment due to PTSD signs and symptoms.  In making this finding, the examiner noted that the Veteran was released from his job because of his PTSD symptoms, that he got into physical and verbal confrontations with coworkers, and that he isolated away at most times.

At his October 2011 hearing before the Board, the Veteran testified that he experienced anger issues, difficulty with concentration, depression, irritability, suicidal ideation and panic attacks.  He reported that he retired in 2001 from a supervisory position at a mine due to his PTSD symptoms, anger in particular.  The Veteran's wife testified that the Veteran stayed home all day, not doing anything and that he had no friends.  

PTSD

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Service connection for the Veteran's PTSD was granted by a November 2004 rating decision, and an initial evaluation of 30 percent was assigned, effective April 30, 2004, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Subsequently, by an April 2006 rating decision, an increased evaluation of 50 percent was assigned for his PTSD effective August 19, 2005.  In May 2007, the Veteran filed the present claim for an increased evaluation for his PTSD and in a September 2007 rating decision, the RO continued the 50 percent evaluation for PTSD.  The Veteran filed an October 2007 notice of disagreement and perfected his appeal in July 2008.

PTSD is rated as 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  DSM-IV at 46-47.  
The evidence of record supports a 70 percent evaluation for the Veteran's PTSD.  The GAF scores noted during the period on appeal fluctuated from 38 to 65, which contemplate moderate symptoms, such as circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, for example, having few friends or having conflicts with peers or co-workers; as well as serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job; or exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates that the Veteran had depression, anger, guilt, intrusive recollections, sleeping disturbance with nightmares, flashbacks, anxiety, irritability, hypervigilance, hyperarousal, exaggerated startle response, forgetfulness, difficulty with concentration, impaired attention, social isolation, lack of interest and motivation, suicidal ideation, and avoidance behaviors.

The Board finds that the evidence demonstrates significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood.  With regard to the Veteran's social functioning, social isolation and withdrawal, even from family members, have been consistently shown.  Although the Veteran has remained married for over 30 years, he reported that he felt completely alone and had difficult time getting along with his family.  He kept things to himself and isolated and alienated himself from others.  At the January 2009 RO hearing, the Veteran's wife stated that the Veteran would go days without talking to her due to his anger problem.  He had several siblings but had little contact with them.  He had few friends aside from the Vietnam veterans that he saw at the local Vet Center.  On the June 2009 VA examination report, the Veteran reported that most social situations resulted in feelings of anxiety.  In his social anxiety, he had often gotten into physical altercations from accidental physical contact in a crowd.  

With regard to the occupational functioning, the Veteran reported having worked as a truck driver for approximately 30 years at a copper mine prior to his retirement in 2001.  However, the Veteran reported difficulty getting along with his coworkers.  He related that he was forced to take on a supervisory position involving increased social contact, which caused increase in his PTSD symptoms.  He often got into verbal and physical altercations with coworkers and was ultimately offered an early retirement or to be laid off due to such behaviors.  The June 2009 VA examiner stated that there was total occupational and social impairment due to the Veteran's PTSD signs and symptoms.  Based on the foregoing evidence, the Board finds severe occupational functioning due to PTSD symptoms despite the Veteran's long history of employment.  

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the severe range for his service-connected PTSD.  This disability picture more closely approximates a 70 percent evaluation.  38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased rating of 70 percent is warranted for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, a 100 percent evaluation under the provisions of Diagnostic Code 9411 for the Veteran's service-connected PTSD is not for assignment.  Although the June 2009 VA examiner stated that there was "total social and occupational impairment," the medical evidence does not demonstrate delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence reflects that the Veteran was fully oriented and maintained good eye contact.  Although the Veteran's wife reported that she had to constantly remind him, the Veteran was able to maintain minimum personal hygiene.  He had a congruent and full affect, normal and logical speech, linear thought process, grossly intact memory and attention, and thought content without evidence of homicidal ideation, hallucinations or delusions.  The Veteran's forgetfulness and difficulty with concentration have been reported.  However, the May 2007 VA neuropsychology report noted that the Veteran's profile was overall normal despite his impaired attention and learning.  On the June 2009 VA examination, the Veteran's memory was normal and his attention was intact.  Grossly inappropriate behaviors were not shown on clinical examinations on both the June 2007 and June 2009 VA examinations.  The Veteran's activities of daily living were not problematic.  The June 2007 VA examiner found that the Veteran had been functioning fairly to marginally in areas such as self-care, family functioning, social interacting and recreational pursuits.  The June 2009 VA examiner noted that the Veteran had no problem with daily living activities.  Additionally, the Veteran had contact with his wife and children and some of his local Vet Center veterans, although he did not socialize or make friends.  Accordingly, the Board finds that the totality of the evidence of record does not support an evaluation in excess of 70 percent under the provisions of Diagnostic Code 9411.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time, during which the Veteran's PTSD has varied to such an extent that a rating greater than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for PTSD is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's service-connected PTSD disability picture was not so unusual or exceptional in nature as to render his 70 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited.  The Veteran's service-connected PTSD is manifested by depression, anger, guilt, intrusive recollections, sleeping disturbance with nightmares, flashbacks, anxiety, irritability, hypervigilance, hyperarousal, exaggerated startle response, forgetfulness, difficulty with concentration, impaired attention, social isolation, lack of interest and motivation, suicidal ideation, and avoidance behaviors.  Objectively, the Veteran was neatly dressed with appropriate hygiene, fully oriented, generally cooperative, and with good eye contact.  He exhibited depressed or anxious mood, congruent or full affect, normal and logical speech, linear thought process, and thought content without any delusion, or hallucination.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating assigned herein for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show the Veteran's service-connected PTSD to be manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The criteria for a 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a rating in excess of the 70 percent disability rating assigned herein.  Accordingly, an increased rating of 70 percent, but no more, is warranted for the Veteran's service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The evidence of record raises the issue of TDIU.  The record reflects that the Veteran has been unemployed for over ten years.  He reported that he had worked as a truck driver at an open pit copper mine for about 30 years before he retired due to his PTSD symptoms.  Accordingly, the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for tinnitus, currently rated as 10 percent disabling, and PTSD, now rated as 70 percent disabling.  The Veteran's combined disability rating is 70 percent.  See 38 C.F.R. § 4.25 (2011).  As such, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

The record reflects that the Veteran finished high school before he joined the Army in 1967.  After military discharge, he worked as a truck driver and supervisor for approximately 30 years in the mining industry.  However, the record reflects that he was released from his job in 2000 or 2001 due to his anger problems and inability to get along with coworkers.  Through various written statements and his testimony before the Board, the Veteran indicated that he was forced to take on a supervisory position involving increased social contact, which caused increase in his PTSD symptoms.  He often got into verbal and physical altercations with coworkers and was ultimately offered an early retirement or to be laid off due to such behaviors.  The May 2007 VA neuropsychology report noted that after his retirement, the Veteran tried to run a yard work business but he was unable to do so because he got too overwhelmed.  His wife stated that he used to be a workaholic but he did "nothing" since his retirement.

As noted above, TDIU is warranted if the Veteran is unable to follow a substantially gainful occupation due his service-connected disabilities.  38 C.F.R. § 3.340(a)(1).  In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  To that effect, the June 2009 VA examiner opined that there was total occupational and social impairment due to the Veteran's PTSD signs and symptoms.  In support of this opinion, the examiner stated that the Veteran was released from his job because of his PTSD symptoms as he had gotten into verbal and physical confrontations with coworkers and he isolated away at most times.  This is further supported by the Veteran's long history of anger management issues and isolation from others.  He reported that most social situations resulted in feelings of social anxiety and that he had gotten into physical altercations even from accidental contact with strangers in a crowd.

Accordingly, considering the lay statements, as well as the medical evidence of record regarding the severe functional impairments exhibited by his service-connected PTSD, as well as his educational and employment history, the Board finds that the Veteran was unable to follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, TDIU is warranted.  Gilbert, 1 Vet. App. at 54.


ORDER

An increased evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


